Citation Nr: 1201181	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to November 1970, including a year of service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999).

Here, there is no question that the Veteran currently suffers from both bilateral hearing loss and tinnitus; a December 2007 VA audiology consult found that the Veteran is currently suffering from bilateral mild to severe sloping high frequency sensorineural hearing loss.  This same record notes that the Veteran currently suffers from bilateral tinnitus.   

The Board also concedes that the Veteran was exposed to acoustic trauma during his active service.  Though the Veteran did not complain of or seek treatment for bilateral hearing loss or tinnitus during his active service or for many years thereafter, in letters to the RO, both the Veteran and a fellow soldier have described the circumstances of the Veteran's service in Vietnam as exposing him to rocket attacks and small arms fire.  Given those statements, the Board shall concede that the Veteran was exposed to noise during his active service.  

No opinion, however, has been offered regarding whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  The Veteran certainly contends that such a causal link exists.  As determining the etiology of his current hearing problems is an issue that requires medical knowledge, the Veteran is not competent to offer his opinion that his claimed conditions are related to his active service, and his comments will not be considered for these purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's statements, when read in conjunction with the descriptions of his in-service noise exposure, nevertheless suggest that there may be a link between his claimed conditions and his active service.  When there is such an indication, then the need for a VA examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran has not yet undergone such an examination, the Board shall remand his claim in order that a VA examiner may offer an opinion as to the etiology of the Veteran's claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological evaluation to determine the nature and etiology of any identified hearing loss and tinnitus.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished. 

Thereafter, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current bilateral hearing loss or tinnitus had its onset during service, and/or is related to acoustic trauma in service.  The examiner should describe all findings in detail to include the Veteran's relevant medical history as he may describe it, together with the documented history, and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons.

2.  Then, the RO should readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


